Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 16, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  142474                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  THIRD JUDICIAL CIRCUIT COURT,                                                                           Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 142474
                                                                   COA: 301216
                                                                   Wayne CC: 08-124883-CZ;
  COUNTY OF WAYNE and WAYNE                                        09-024072-CZ
  COUNTY SHERIFF,
           Defendants-Appellants,
  and
  WAYNE COUNTY CLERK,
             Defendant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the December 10, 2010
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, the request for a stay of the proceedings in the Wayne Circuit
  Court is GRANTED pending the completion of the expedited appeal in the Court of
  Appeals.

        HATHAWAY and MARY BETH KELLY, JJ., did not participate because they have
  personal knowledge of disputed evidentiary facts concerning the proceedings. MCR
  2.003(C)(1)(c).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 16, 2011                      _________________________________________
           d0316                                                              Clerk